Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 11/1/2021 claimed priority of date 3/15/2017.
2.    Claims 1-20 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

4. Claims 1, 10 and 19 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 18 Patent No. 11,218425.	
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to Patent 11,218425 for example  
Instant Application
Patent No. 11,218425
1. An integrated router, comprising:
at least one interface configured to place a first network device in electronic communication with a second network device;

1. An integrated router comprising: 
at least one network interface operative to place a first network device in electronic communication with a second network device, the first network device and the second network device being external to the integrated router; 



a power supply input configured to receive electrical power from a power supply;                                                                 a power supply output configured to provide the electrical power to the second network device;

a power supply input operative to receive electrical power from a power supply; 
a power supply output operative to provide the electrical power to the second network device; and 

a power cycling switch electrically connecting the power supply input to the power supply output and configured to be toggled by a remote network device via the at least one interface so as to power cycle the second network device; and

a power cycling switch that electrically connects the power supply input to the power supply output and is operative to be toggled by a remote network device via the at least one network interface so as to power cycle the second network device; 


an enclosure containing the at least one interface the power supply input, the power supply output and the power cycling switch.

wherein the at least one network interface, the power supply input, the power supply output and the power cycling switch are embodied in a single device.


It can clearly be seen from the comparison table except the missing limitations as the first network device and the second network device being external to the integrated router. However, Chiou teaches the first network device (201) and the second network device (202 or 24) being external to the integrated router [Fig-2]. 
It would have been obvious to one having ordinary skill in the art at the time the applicant(s) invention was made to modify by an integrated router to include a first network device and a second network device being external to the integrated router for communication for the purpose of improving performance among network devices by providing enhanced data transfer and data communication among network devices.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (“Chiou”), U.S. Patent Publication No. 2010/0102631 and Dennis D. Hollenberg (“Hollenberg”), U.S. Patent No. 6091956.
Regarding Claim 1, Chiou teaches an integrated router [Fig-2(26 with 20)], comprising:
at least one interface (input/output connection from back of router 26) configured to place a first network device (201) in electronic communication with a second network device [Fig-2, 202 or 24] [Para: 0020(“a remote computer 201 can connect to … computer 202 … through the router 26 … alternatively a near end of computer 202” via network 28 are operative to place for communication)];
a power supply input configured to receive electrical power from a power supply [Para: 0019 (“one end of the control apparatus 20 is connected to a power socket 22 supply power (e.g. utility electric power) through a power line”) and Fig-2];
a power supply output configured to provide the electrical power to the second network device [Para: 0019(“the core device is a power control apparatus 20 which is shown in FIG. 2 as a multi-outlet power socket allowing connections to multiple devices” to output power) and Fig 2];
a power cycling switch electrically connecting the power supply input to the power supply output [Para: 0042 (“In a preferred embodiment, the power control apparatus 20 includes a control circuit 31 electrically connected to the aforementioned one or more sockets 305, which in practice the power control functionality can be simply be deemed as a plurality of switches (not shown) corresponding to each socket 305 and the power source, operating conjunctively with a power reset switching circuit (not shown) in the control circuit 31.”) and Fig-3]  and configured to be toggled by a remote network device via the at least one interface so as to power cycle the second network device [Para: 0010 (“the power control apparatus may configure and control power supply (i.e. power on/off and the timing of power-on/off) to a plurality of network devices that are connected to the power control apparatus.” and this control apparatus is configured and itself controlled via a remote network device such as a remote computer 201 or 202 (Fig 2) and 0020]; and
wherein the at least one network interface is embedded within a single device [Fig-2(see input/output connection from the router 26)].
Chiou does not disclose expressly an enclosure containing the at least one interface the power supply input, the power supply output and the power cycling switch.
In the same field of endeavor (e.g., a network device communication in a network environment) Hollenberg teaches wherein one network interface (43b), a power supply input (input power from power source to port of 42a), a power supply output (power output 44a) and the power cycling switch (switch 43a) are embodied in a single device (2d) [see col-19 line:63 to col-20 line:23; Fig-7 and 8].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Chiou’s teachings of the power supply input, the power supply output and the power cycling switch with Hollenberg’s teachings of the network interface, the power supply input, the power supply output and the power cycling switch are embodied in a single device in order for Chiou to have the components (such as power supply input, the power supply output and the power cycling switch) are embodied in a single device for the purpose of making the device compact based on design choice in order to achieve commercial success.
Regarding Claim 2, Chiou teaches wherein the first network device and the second network device are on separate OSI layer-three networks [Fig 2, remote computer 201 (i.e. first network device) connects with power control apparatus 20 (i.e. second network device) over the internet, and therefore are on separate LANs or networks].
Regarding Claims 3 and 13, Chiou teaches wherein the remote network device is the first network device [Para: 0020(“a remote computer 201 can connect to … computer 202”) and Fig-2].
Regarding Claims 4 and 14, Chiou teaches wherein the at least one interface is further configured to place a third network device in electronic communication with a fourth network device [Fig 2, and Para: 0019(“the control apparatus 20 is installed with network connection port 21 which through a network connection 207 via a network line (such as RJ-45), may allow connection to various network devices such as modem 24 and router 26, thereby connecting to the Internet 28.”)].
Regarding Claims 5 and 15, Chiou teaches wherein the third network device and the fourth network device are on separate OSI layer-three networks [Para: 0020(“In other embodiments, the modem 24 can provide routing function, while other computing devices or network devices at local end may also connect to the Internet 28 through the present architecture by way of other routers or hubs not shown in the present figure of FIG. 2”)].
Regarding Claims 8 and 18, Chiou teaches integrated router comprising:
a power waveform monitor configured to analyze the electrical power from the power supply and to convey data concerning the electrical power to the remote network device [Chiou, Para: 0047(“electrical receptacle outlets provided with logic for monitoring connected loads and sampling power waveforms”)].
Regarding Claims 9 and 11, Chiou teaches wherein: the first network device (201) and the second network device (202 or 24) being external to the integrated router [Fig-2].
Regarding Claims 10, 12 and 19-20, They do not teach or further define over the limitations recited in the rejected claim 1 above. Therefore, see the discussions herein above.

6.	Claim(s) 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou and Hollenberg as applied above (hereinafter, “Chiou-Hollenberg”) in view of Toru Ashikaga (“Ashikaga”), U.S. Patent Publication No. 2014/0119084, and in further view of Chapel et al. (“Chapel”), U.S. Patent Publication No. 2010/0145542.
Regarding Claims 6 and 16, Chiou-Hollenberg teaches all the limitations of claim 6 as described rejecting claim 1 above. Chiou-Hollenberg does not disclose the integrated router further comprising:
a brownout detector configured to detect power interruptions to the second network device from the power supply and to convey data concerning the detected power interruptions to the remote network device.
In the same field of endeavor (e.g., detecting abnormality of an AC input voltage, and an AC/DC power source in a circuit) Ashikaga teaches a brownout detector operative to detect power interruptions to the second network device from the power supply [Para: 0004 (“as shown in FIG. 6B, it is assumed that the holding time T1 of the AC/DC power source is 20 ms, and a termination process time T2 according to the termination process of the host is 8 ms. In this case, if the AC abnormality detection signal can be outputted within 12 ms from occurrence of the power interruption, it is calculated that the host can safely complete the termination process. Accordingly, 12 ms from occurrence of the power interruption of the alternating current power source AC has to be accurately measured”)].
Accordingly, It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the integrated router of Chiou-Hollenberg with detecting power interruptions from Ashikaga because the electrical device receiving the AC power might have to perform a termination action immediately following a power outage or interruption and therefore it is important that interruptions of even just a few milliseconds be detected. “In a case where the host is a server dealing with important data, an arcade game machine or the like, a termination process such as data saving has to be performed during a period from the interruption of the alternating current power source AC to the end (operation stop) of the holding time of the AC/DC power source. Therefore, when the alternating current power source AC is interrupted, an AC abnormality detection signal for notifying abnormality to the host is outputted from the AC/DC power source” [Ashikaga, Para: 003].
Also, in the same field of endeavor (e.g., electrical power distribution and management and, in particular, to an electrical outlet, or other device associated with a local circuit), Chapel teaches conveying the power monitoring data to a remote device [Para: 0047(“The present invention is directed to intelligent local circuit devices that can control power delivered to an electrical device via a circuit and/or report information about or from an electrical device connected to a circuit. This allows for remotely monitoring and/or controlling electrical devices”)].
Accordingly, It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the integrated router of Chiou-Hollenberg as modified with conveying the power monitoring data to a remote device from Chapel because during periods of peak usage, a rolling blackout may be implemented where power to grid subdivisions is sequentially interrupted to reduce the overall load on the grid. “The smart circuit devices of the present invention can monitor a load connected to a circuit and control distribution of power via the circuit. The circuit devices can also be controlled via a communications interface so as to implement a local or grid policy concerning electrical delivery or usage. In this manner, power can be distributed more efficiently, outlet and building wiring safety can be enhanced and electrical grid capacity problems can be addressed more effectively.” (Chapel, [0007]).
Regarding Claims 7 and 17, Ashikaga teaches a brownout detector operative to detect power interruptions to the second network device from the power supply [Para: 0004 (for 20 ms). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have power interruptions are less-than-or-equal-to 35 ms, since it has been held that where the general conditions of a claim are disclosed in a prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187